    Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 1 of 18 PageID: 717



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JEFERSON V. G.,                           :
                                          :
            Petitioner,                   :   Civ. No. 20-3644 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :          OPINION
                                          :
            Respondents.                  :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.

                                     I.      INTRODUCTION

        Petitioner, Jeferson V. G., 1 is an immigration detainee currently held at the Hudson County

Correctional Center, in Kearny, New Jersey. He is proceeding by way of counsel with an amended

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (DE 22-1.) Presently before the

Court is Petitioner’s Motion for an Order to Show Cause, Preliminary Injunction, and Temporary

Restraining Order. (DE 30). Pursuant to Local Civil Rule 78.1, this matter is decided without oral

argument.

        For the reasons set forth below, the Motion for an Order to Show Cause, Preliminary

Injunction, and Temporary Restraining Order (DE 30) will be granted insofar as a Temporary

Restraining Order shall be issued. This decision should not be taken as signifying a result in any

other individual case; rather, the court has given particular consideration to the petitioner’s asthma;

the fact that he is detained in connection with deportation; the nonviolent underlying conduct; and

his apparent history of compliance with relatively lenient conditions of release.


1
         Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, Petitioner is identified herein only by his first name and last initial.
  Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 2 of 18 PageID: 718



                                    II.     BACKGROUND

   A. COVID-19

       The United States is currently in the midst of a global pandemic due to the rapid spread of

an infectious disease known as COVID-19. When the World Health Organization first classified

COVID-19 as a global pandemic on March 11, 2020, there were around 1,215 reported cases in

the United States. See Ctrs. for Disease Control and Prevention, Cases in U.S.,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 14,

2020). As of the date of this opinion, there are approximately 579,000 reported cases in the United

States. See id. Currently, New York and New Jersey are two of the states most impacted by the

virus, with 195,081 and 64,584 cases respectively. See id. As of April 6, 2020, the Hudson County

Correctional Center (“HCCC”) where Petitioner is detained, had identified that at least two

immigration detainees tested positive for COVD-19, 58 HCCC staff members tested positive, 24

county and federal inmates tested positive, and one member of the correctional staff and two nurses

who work at HCCC had died from complications due to COVID-19. (DE 32 at 21.)

       According to the Centers for Disease Control and Prevention (“CDC”), COVID-19 is a

respiratory illness that can spread “[b]etween people who are in close contact with one another

(within about 6 feet)” and from contact with contaminated surfaces. See Ctrs. for Disease Control

and Prevention, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/how-covid-spreads.html (last visited Apr. 14, 2020). The CDC states that “[t]he virus

that causes COVID-19 is spreading very easily and sustainably between people.” See id. Even

those who do not show symptoms of the virus may be able to spread it. See id. Common symptoms

of COVID-19 include a fever, cough, and shortness of breath. See Ctrs. for Disease Control and

Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-ncov/symptoms-



                                                2
  Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 3 of 18 PageID: 719



testing/symptoms.html (last visited Apr. 14, 2020). Certain groups of individuals, such as those

who are over sixty-five (65) years of age, have asthma, or are immunocompromised, are at “high-

risk for severe illness” from COVID-19. See Ctrs. for Disease Control and Prevention, Groups at

Higher      Risk   for   Severe   Illness,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited Apr. 14, 2020). In order to prevent the spread

of the virus, the CDC recommends “social distancing” (staying at least six feet away from others),

wearing cloth face coverings when out in public, regular disinfection of “frequently touched

surfaces,” and washing hands often with soap and water, among other practices. See Ctrs. for

Disease Control and Prevention, Prevent Getting Sick, https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/disinfecting-your-home.html (last visited Apr. 14, 2020). Ultimately,

however, “[t]he best way to prevent illness is to avoid being exposed to this virus.” See id.

          According to the CDC, correctional and detention facilities present “unique challenges for

control of COVID-19 transmission,” due to the fact that individuals “live, work, eat, study, and

recreate within congregate environments[.]” See Ctrs. for Disease Control and Prevention,

Guidance for Correctional & Detention Facilities, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited Apr. 14,

2020). This close proximity heightens the potential that COVID-19 will spread. See id. Moreover,

the “ability of incarcerated/detained persons to exercise disease prevention measures (e.g.,

frequent handwashing) may be limited and is determined by the supplies provided in the facility

and by security considerations.” See id. The stark reality is that “avoiding exposure to COVID-19

is impossible for most detainees and inmates.” Cristian A.R. v. Thomas Decker, et al., Civ. No.

20-3600, at *3 (D.N.J. Apr. 12, 2020). It is against this backdrop that Petitioner filed the instant

action.



                                                    3
  Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 4 of 18 PageID: 720



   B. Factual and Procedural Background of Petitioner’s Case

          i.   Procedural History

       Petitioner is a 19-year-old native and citizen of El Salvador. (DE 5-12 at 1.) He arrived in

the United States in July 2015, fleeing gang violence in his home country. (DE 22-1 at 3; DE 5-6

at 3.) On October 7, 2015, the Department of Homeland Security (“DHS”), Immigration and

Customs Enforcement (“ICE”) served Petitioner with a Notice to Appear, charging him with

inadmissibility pursuant to section 212(a)(6)(A)(i) of the Immigration and Nationality Act and

placing him into removal proceedings. (DE 5-6 at 3-4.) After determining that Petitioner was not

dangerous, or a flight risk, he was released into the custody of his mother who has lived in the

United States since 2005. (DE 22-1 at 17.)

       On or about December 19, 2018, Petitioner submitted applications for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). (Id.) On June 5, 2019,

an Immigration Judge (“IJ”) denied Petitioner’s applications and ordered him removed. (Id. at 15-

16.) On appeal, the Board of Immigration Appeals (“BIA”) determined that the IJ had failed to

conduct the proper CAT analysis and remanded the matter for further proceedings. (DE 5-13.) On

March 20, 2020, the IJ issued an opinion finding that Petitioner was, in fact, entitled to relief under

CAT. (DE 5-1.) ICE has appealed the ruling and Petitioner remains detained pursuant to 8 U.S.C.

§ 1226(a). (DE 32-1 at 61-65.)

       On March 31, 2020, Petitioner filed, through counsel, a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 in the Southern District of New York. (DE 1.) He separately filed a

Motion for an Order to Show Cause, Preliminary Injunction, and Temporary Restraining Order

(“TRO”). (DE 30.) On April 3, 2020, the case was transferred to the District of New Jersey and

assigned to this Court. (DE 12.) He argues that his due process rights under the Fifth Amendment



                                                  4
    Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 5 of 18 PageID: 721



have been violated by his conditions of confinement and he seeks immediate release. Respondents

oppose the petition and motion.




         ii.    Criminal History

        Petitioner has previously been convicted of several nonviolent crimes. In September 2016

and again in October 2016, Petitioner was arrested and charged with criminal trespass. (DE 5-8 at

12 at 13-15.) He was adjudicated as a youthful offender and sentenced to thirty-days incarceration

and one-year of probation. (Id.) Petitioner was again charged with criminal trespass in November

2016 and sentenced to a conditional discharge. (DE 5-12 at 6.)

        In April 2017, Petitioner was arrested for “false personation.” (DE 5-8 at 12.) He was

adjudicated as a youthful offender and sentenced to thirty-days incarceration and one-year of

probation. (Id.) In April 2018, Petitioner was arrested and ultimately convicted for unlawful

possession of marijuana. (DE 5-8 at 11; DE 5-12 at 6.) 2 In August 2018, Petitioner was arrested

and charged with “false personation” and drinking alcohol in a public place. (DE 5-12 at 6.) He

was subsequently convicted of Disorderly Conduct. (Id.)

        Additionally, Respondents state that Petitioner was suspended from school for “threatening

a student and flashing gang signs” in October 2016. (DE 32 at 12-13.) The only evidence provided

for this allegation, however, are the references contained within Petitioner’s various immigration

proceedings. (Id.)

         iii.   Pre-Existing Medical Condition



2
       On March 15, 2019, Petitioner was granted leave to appeal his unlawful possession of
marijuana conviction. (DE 5-11.) It appears that this appeal may still be pending.


                                                 5
    Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 6 of 18 PageID: 722



        Also relevant to the instant action is Petitioner’s underlying medical condition. Petitioner

states that he has suffered from asthma since he was 8 months old. (DE 5-14 at 3.) His mother

submits that Petitioner has previously been hospitalized for his condition and that he requires

medication to treat it. (Id.) She also states that although Petitioner was provided with an inhaler at

HCCC, he has not been allowed to “keep it with him.” (Id.) 3

     C. HCCC’s COVID-19 Protocols

        In their brief, Respondents set forth the various measures HCCC has implemented to

prevent the spread of COVID-19 at its facility. (DE 32 at 16-19.) Respondents state that as a result

of COVID-19, additional medical staff are now on-site 24/7 to provide full healthcare for all inmate

and detainee medical needs. (Id. at 16.) Additionally, HCCC has undertaken numerous measures

to prevent the spread of the virus which include, but are not limited to: testing which follows the

guidance of the CDC, medical evaluation for inmates and detainees who complain of illness,

surgical masks for inmates or detainees who exhibit signs or symptoms of COVID-19, isolated

cells for individuals who test positive for COVID-19 but do not require hospitalization, quarantine

of individuals who are symptomatic while awaiting test results, and cohorting 4 of inmates and

detainees who have had known exposure to a person with confirmed COVID-19. (Id. at 16-17.)

Respondents state that within the designated “quarantine unit,” each cell in the unit is spaced so



3
       Respondents do not appear to refute Petitioner’s claim that he suffers from asthma. (See
generally DE 32.) They do argue, however, that Petitioner has not provided any information
regarding “the frequency or extent regarding his asthma symptoms, whether he has sought or
received any medical care for his asthma, or how the facility has responded to any requests for
additional or alternate care.” (Id. at 33.)
4
        The CDC defines cohorting as “the practice of isolating multiple laboratory-confirmed
COVID-19 cases together as a group, or quarantining close contacts of a particular case together
as a group.” See Ctrs. for Disease Control and Prevention, Guidance for Correctional & Detention
Facilities, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/
guidance-correctional-detention.html (last visited Apr. 14, 2020).

                                                  6
  Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 7 of 18 PageID: 723



that inmates and detainees are at least six feet apart. (Id. at 17.) Respondents submit that since this

unit is “operating well under capacity, there is ample space for the detainees to practice social

distancing.” (Id.) HCCC has also stopped accepting of ICE detainees who have been to China,

Italy, or Iran in the past thirty-one (31) days, as well as detainees who were recently arrested but

have not been tested for COVID-19 and medically cleared. (Id.)

        Other precautionary measures HCCC has undertaken include an increase in the general

cleaning of the facility to ensure it is repeatedly sanitized throughout the day, initiation of health

screenings for employees and visitors, and web-based video and non-contact visitation for attorney

visits. (Id. at 18.)

                                  III.    LEGAL STANDARDS

    A. Temporary Restraining Order

        To obtain a temporary restraining order or a preliminary injunction, a petitioner must

provide a “threshold” showing of two critical factors: (1) a likelihood of success on the merits of

his claim; and (2) that he is “more likely than not to suffer irreparable harm in the absence of

preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). A likelihood of

success on the merits requires “a showing significantly better than negligible but not necessarily

more likely than not.” See id. Additionally, “[h]ow strong a claim on the merits is enough depends

on the balance of the harms: the more net harm an injunction can prevent, the weaker the plaintiff’s

claim on the merits can be while still supporting some preliminary relief.” Id. at 178 (quoting

Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir.

2009)). If these two “gateway factors” are met, then the Court considers the remaining two factors

which aim to balance the equities of the parties: “the possibility of harm to other interested persons

from the grant or denial of the injunction,” and “the public interest.” Id. at 176 (quoting Del. River



                                                  7
  Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 8 of 18 PageID: 724



Port Auth. v. Transamerican Trailer Transport, Inc., 501 F.2d 917, 919-20 (3d Cir. 1974)). The

Court considers, “in its sound discretion if all four factors, taken together, balance in favor of

granting the requested preliminary relief.” Id. at 179.

   B. “Extraordinary Circumstances” Test for Bail

       In the Third Circuit’s decision in Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986), the Court

held that a petitioner may be eligible for bail prior to ruling on the merits of his petition under

“extraordinary circumstances.” See id. at 367. The Court held that this standard reflected “the

recognition that a preliminary grant of bail is an exceptional form of relief in a habeas corpus

proceeding.” See id. The Court cited as an example of extraordinary circumstances its prior

decision in Johnston v. Marsh, 227 F.2d 528 (3d Cir. 1955), where a petitioner who was “gravely

ill” and required hospitalization was granted bail pending his habeas petition. See id. The Third

Circuit in Lucas expressly clarified that a petitioner’s poor health was not the only “extraordinary

circumstance” that would justify a grant of bail. The Third Circuit reaffirmed this “extraordinary

circumstance” test in its later opinions in Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992)

and In re Souels, 688 F. App’x 134, 135-36 (3d Cir. 2017). Moreover, recent decisions within this

district have also utilized this standard in addressing whether “extraordinary circumstances” exist

to grant bail to immigration habeas petitioners seeking relief during the COVID-19 pandemic. See

Cristian A.R. v. Thomas Decker, et al., Civ. No. 20-3600, at *16; Rafael L.O., Civ. No. 20-3481,

2020 WL 1808843, at *5 (D.N.J. Apr. 9, 2020).

                                      IV.     DISCUSSION

       Petitioner argues that his due process rights under the Fifth Amendment have been violated

by his conditions of confinement and he seeks immediate release. Under the circumstances




                                                  8
  Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 9 of 18 PageID: 725



presented here, I find that he has met the standard for a TRO, as well as the extraordinary

circumstances justifying bail.




       A. Temporary Restraining Order

       i.         Likelihood of Success of the Merits

       Respondents argue that Petitioner cannot establish a likelihood of success on the merits of

his claim. At the outset, Respondents allege that Petitioner is lawfully detained pursuant to 8

U.S.C. § 1226(a), and that the power to grant or deny bond lies solely within the discretion of

immigration officials. (DE 32 at 26.) Respondents assert that district courts lack jurisdiction to

review the decision of an immigration judge to deny bond. (Id.) However, as Petitioner

emphasizes, he is not asserting a right to be released on bond pursuant to 8 U.S.C. § 1226(a).

Rather, he is arguing that his substantive due rights have been violated because he is being

subjected to conditions of confinement which amount to punishment under the Due Process

Clause. (DE 35 at 6-7.) I find that this type of constitutional claim falls under the purview of the

federal courts.

       The Supreme Court has “left open the question whether [detainees] might be able to

challenge their confinement conditions via a petition for a writ of habeas corpus.” Ziglar v. Abbasi,

137 S. Ct. 1843, 1862-63 (2017); see also Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979) (“[W]e

leave to another day the question of the propriety of using a writ of habeas corpus to obtain review

of the conditions of confinement.”); Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (“When a

prisoner is put under additional and unconstitutional restraints during his lawful custody, it is

arguable that habeas corpus will lie to remove the restraints making custody illegal.”). Federal



                                                   9
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 10 of 18 PageID: 726



courts, however, have seemingly condoned challenges to conditions of confinement raised through

a habeas petition. See Aamer v. Obama, 742 F.3d 1023, 1032 (D.C. Cir. 2014); Woodall v. Fed.

Bureau of Prisons, 432 F.3d 235, 242-44 (3d Cir. 2005); Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d

Cir. 1978). Furthermore, under 28 U.S.C. § 2241, a district court may exercise jurisdiction over a

habeas petition when the petitioner is in custody and alleges that this custody violates the

constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S.

488, 490 (1989). Accordingly, I find that Petitioner may raise his Fifth Amendment conditions of

confinement claim through a § 2241 habeas petition.

       Respondents next argue that Petitioner’s claim is without merit because the conditions at

HCCC do not amount to punishment and the officials do not have an “express intent” to punish

him, especially in light of the measures the facility has undertaken to prevent the spread of COVID-

19. (DE 32 at 28.) In turn, Petitioner asserts that the measures taken by HCCC do not sufficiently

minimize the risk to his health and safety, and that he need not demonstrate that Respondents had

the express intent to punish him, only that the conditions of his confinement amount to punishment.

(DE 35 at 9-13.)

       Unlike convicted prisoners whose conditions of confinement claims arise under the Eighth

Amendment, pretrial and immigration detainees are entitled to heightened protections. See Bell v.

Wolfish, 441 U.S. at 535-36; see also E.D. v. Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (holding

that “immigration detainees are entitled to the same due process protections” as pretrial detainees).

Accordingly, an immigration detainee’s conditions of confinement claim is properly analyzed

under the Due Process Clause of the Fifth (or Fourteenth) Amendment. See Sharkey, 928 F.3d at

307. Under that clause, “a detainee may not be punished prior to an adjudication of guilt.” See id.




                                                 10
    Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 11 of 18 PageID: 727



        In support of his claim, Petitioner relies on the Supreme Court’s decision in Helling v.

McKinney, 509 U.S. 25 (1993). 5 In Helling, the Court found that a prisoner successfully asserted

a conditions of confinement claim based upon exposure to environmental tobacco smoke, despite

the fact that he was asymptomatic, because the Eighth Amendment protected against “sufficiently

imminent dangers[.]” See id. at 34-35. The Court determined that the Eighth Amendment requires

individuals be provided with basic human needs, which includes “reasonable safety,” and that it

would be “cruel and unusual punishment to hold convicted criminals in unsafe conditions.” See id.

at 33 (internal quotation marks and citation omitted). Helling recognized that inmates are entitled

to relief where they prove risk of exposure to serious contagious illnesses:

               We have great difficulty agreeing that prison authorities may not be
               deliberately indifferent to an inmate's current health problems but
               may ignore a condition of confinement that is sure or very likely to
               cause serious illness and needless suffering the next week or month
               or year. In Hutto v. Finney, 437 U.S. 678, 682, 98 S.Ct. 2565, 2569,
               57 L.Ed.2d 522 (1978), we noted that inmates in punitive isolation
               were crowded into cells and that some of them had infectious
               maladies such as hepatitis and venereal disease. This was one of the
               prison conditions for which the Eighth Amendment required a
               remedy, even though it was not alleged that the likely harm would
               occur immediately and even though the possible infection might not
               affect all of those exposed. We would think that a prison inmate also
               could successfully complain about demonstrably unsafe drinking
               water without waiting for an attack of dysentery. Nor can we hold
               that prison officials may be deliberately indifferent to the exposure
               of inmates to a serious, communicable disease on the ground that
               the complaining inmate shows no serious current symptoms.

Id. at 33.



5
        Respondents argue that reliance on Helling is misplaced since Helling involved an Eighth
Amendment conditions of confinement challenge. (DE 32 at 32.) Yet, since immigration detainees
are entitled to more considerate treatment than convicted prisoners, Eighth Amendment
protections act as a floor to what constitutes acceptable conditions of confinement. See Fuentes v.
Wagner, 206 F.3d 335, 344 (3d Cir. 2000) (“Pretrial detainees are entitled to at least as much
protection as convicted prisoners, so the protections of the Eighth Amendment would seem to
establish a floor of sorts.” (internal quotation marks and citation omitted)).

                                                11
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 12 of 18 PageID: 728



        While Helling does support Petitioner’s proposition that exposure to an infectious disease

may constitute an unconstitutional condition of confinement, the case does not provide the

appropriate legal standard. See Cristian A.R., Civ. No. 20-3600, at *20. The legal standard for

determining whether an immigration detainee, such as Petitioner, is subjected to a condition of

confinement that amounts to punishment, is whether that condition is “reasonably related to a

legitimate government objective.” Sharkey, 928 F.3d at 307. If it is not, then a court may infer

“that the purpose of the governmental action is punishment that may not be constitutionally

inflected upon detainees qua detainees.” Id. (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d

Cir. 2008)). Accordingly, a court is required to ascertain whether the condition of confinement

serves a legitimate purpose and whether the condition is rationally related to that legitimate

purpose. See Hubbard, 538 F.3d at 232. A petitioner can demonstrate that a condition amounts to

punishment if there is “an expressed intent to punish on the part of detention facility officials,” if

there is no “alternative purpose to which [the condition of confinement] may rationally be

connected is assignable for it,” or if the condition is “excessive in relation to the alternative purpose

assigned [to it].” See Bell, 441 U.S. at 538 (quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144,

168-69 (1963)).

        This inquiry has recently been addressed within the context of the current COVID-19

pandemic. In Thakker v. Doll, Civ. No. 20-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020), the

Court found that although the government had a legitimate objective in “preventing detained aliens

from absconding and ensuring that they appear for removal proceedings,” the “unsanitary

conditions” and “high risk of COVID-19 transmission” were not rationally related to that

objective. See id. at *8. The Court explained that “[s]ocial distancing and proper hygiene are the

only effective means by which we can stop the spread of COVID-19” and that the petitioners had



                                                   12
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 13 of 18 PageID: 729



shown that, “despite their best efforts, they cannot practice these effective preventative measures

in the Facilities.” See id. The Court found Respondent’s legitimate governmental objective was

weakened in particular by the other options ICE had to monitor detainees that did not require their

confinement. See id.

        Similarly, in Rafael L.O., the Court concluded that Respondents had a legitimate

governmental objective in preventing detainees from absconding, but that the conditions of the

prison, the current global pandemic, and the medical vulnerabilities the petitioners suffered from,

resulted in conditions of confinement that were tantamount to punishment. See Rafael L.O., 2020

WL 1808843, at *7-8. The Court found that, “Respondents [did not] have an express intent to

punish Petitioners,” but that “such intent is not a necessary prerequisite.” See id. at *7.

        Most recently, in Cristian A.R., which dealt with detainees who were also confined at

HCCC, the Court held that the totality of the circumstances compelled a finding that the conditions

of confinement amounted to punishment. See Cristian A.R., Civ. No. 20-3600, at *21. Although

the Court found that the protocols Respondents implemented to prevent the spread of COVID-19

were “laudable,” the Court ultimately determined that these enhanced measures were insufficient.

See id. at *22. In describing the inadequacies of the facilities enhanced measures, the Court stated,

in pertinent part:

                Petitioners spend 23.5 hours a day in cramped cells that they have
                to share with another person and the remaining thirty minutes out of
                their cells in common areas. It is during those thirty minutes that the
                detainees are at high risk for COVID-19 exposure and transmission.
                That brief period is the only time they have each day to take
                showers, make telephone calls to family members and attorneys,
                visit the commissary, and use recreation areas. Coming into close
                contact with frequently used items and shared spaces is unavoidable.
                Respondents do not state the Facilities clean and sanitize the
                common areas and frequently-touched common items in-between
                each period during which new detainees and inmates leave their
                cells. Instead, they provide that cleaning occurs at least three or four


                                                  13
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 14 of 18 PageID: 730



                 times per day. See Ahrendt Decl. ¶ 9.K; Edwards Decl. ¶¶ 11, 12.E.
                 Accordingly, even crediting the Facilities’ increased efforts to clean
                 and disinfect shared spaces, Respondents cannot dispute that many,
                 if not all, detainees use the common areas and objects in-between
                 cleanings and are being exposed to potentially contaminated
                 surfaces. Detainees also report that corrections officers’ and medical
                 staff’s use of gloves and masks is inconsistent and certainly not in
                 line with the CDC’s recommendations, further compounding their
                 risk of exposure. See Arcia-Quijano Decl. ¶ 5; Gordillo Decl. ¶ 11;
                 Durkin Decl. ¶ 9.

                 To make matters worse, detainees who want to do their part in
                 curtailing the spread of COVID-19 to themselves and others are not
                 provided the resources to do so. Detainees are forced to share soap
                 or have no soap at all, see, e.g., Eisenzweig Decl. ¶ 8, and lack other
                 basic hygiene items like hand sanitizer. Respondents do not indicate
                 whether and how often soap or other hygiene products are provided
                 to detainees. That means, when they return to their cells to begin
                 their next 23.5-hour period of confinement, detainees are unable to
                 perform the most effective measure of combatting the spread of the
                 virus: washing and disinfecting their hands. Showering is not an
                 option because their only access to showers is during their brief half-
                 hour recreational period. Covering their faces with masks or hands
                 with gloves is also not possible, unless they have already shown
                 signs of COVID-19, but by that time, avoiding infection is likely too
                 late. See Ahrendt Decl. ¶ 9.G.; Edwards ¶ 14.

Id. at *22-24.

       I am persuaded by the decisions in Thakker, Rafael L.O., and Cristian A.R., and find that

the circumstances present in the instant case are also tantamount to punishment. Although

Respondents have delineated the numerous measures they have undertaken to prevent the spread

of COVID-19 in HCCC, those measures are insufficient to protect Petitioner whose asthma puts

him at higher risk of severe illness from COVID-19. Petitioner alleges similar, if not the same,

conditions of confinement as the petitioners in Cristian A.R. (DE 35 at 10.) He states that he is

kept in his cell for over 23 hours a day where he must share a bathroom and common surfaces with

other detainees. (Id.) He states that he lacks access to sanitizing materials and is unable to practice

social distancing. (Id.) When Petitioner is permitted to shower, he must do so with 64 other


                                                   14
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 15 of 18 PageID: 731



detainees. (Id.) Additionally, Petitioner alleges that he is unable to keep his inhaler with him at all

times. (Id. at 18.)

        Although I do not find that Respondents have an express intent to punish Petitioner, I need

not making such a finding to conclude that the conditions of confinement, under the circumstances,

amount to punishment. See Bell, 441 U.S. at 538; see also Rafael L.O., 2020 WL 1808843, at *7.

While Respondents have a legitimate governmental objective in ensuring that a detainee does not

abscond, the current pandemic and Petitioner’s underlying medical condition weakens the

argument that his continued detention is reasonably related to that objective. This is especially true

given the existence of available alternatives to Petitioner’s confinement. See Thakker, 2020 WL

1671563, at *8. Accordingly, I find that Petitioner has shown a likelihood of success on the merits

and has, therefore, established the first factor necessary for a TRO.

        ii.     Irreparable Harm

        The second threshold showing Petitioner must make in order to be granted a TRO is that

he is “more likely than not” to suffer irreparable harm absent the relief requested. See Reilly, 858

F.3d at 179. Respondents argue that Petitioner’s desired relief will not ameliorate or diminish any

heightened risk of injury resulting from COVID-19, nor will his release prevent him from

contracting COVID-19. (DE 32 at 38.)

        Indeed, there is currently no guarantee against contracting COVID-19. However, as stated

previously, correctional and detention facilities present “unique challenges for control of COVID-

19 transmission[.]” See Ctrs. for Disease Control and Prevention, Guidance for Correctional &

Detention      Facilities,    https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited Apr. 14, 2020). Within facilities such

as HCCC, detainees “cannot practically adhere to social distancing guidelines or the adequate level



                                                  15
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 16 of 18 PageID: 732



of personal hygiene,” measures which have been “touted as the most effective means to thwart the

spread of the virus.” See Cristian A.R., Civ. No. 20-3600, at *25-26 (quoting Rafael L.O., 2020

WL 1808843, at *8). The number of cases in HCCC alone underscore this point. (DE 32 at 20-21.)

Moreover, given Petitioner’s underlying asthma, he is especially at risk of developing severe

illness. See Ctrs. for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited Apr. 14, 2020). Against this backdrop, it is apparent that Petitioner has demonstrated

irreparable harm if his confinement at HCCC continues.

       iii.    Balancing of the Equities

       I am also satisfied that the remaining two factors—the possibility of harm to other

interested persons from the grant or denial of the injunction and the public interest—weigh in favor

of the grant of a TRO. For the reasons explained above, the possibility of harm to Petitioner is

high. Moreover, the public interest also supports Petitioner’s release before he contracts COVID-

19 in order to “preserve critical medical resources and prevent further stress on the states’ and

country’s already overburdened healthcare systems.” See Cristian A.R., Civ. No. 20-3600, at *27.

       I do find, however, that Respondents have a legitimate interest in ensuring Petitioner does

abscond and that he does not commit any offenses while on release. Although Petitioner does have

multiple convictions, none of those convictions are violent in nature. Petitioner also has significant

ties to this country, including the fact that his mother has lived here since 2005. He has been

previously authorized release into her custody, and he indicates that if he is granted release now,

he would return to her home. (DE 30-2 at 4.) I also note that Petitioner is discretionally detained

pursuant to 8 U.S.C. § 1226(a) and he was recently granted relief under CAT. Given these

considerations, I believe that both Petitioner’s interest in release from confinement and



                                                 16
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 17 of 18 PageID: 733



Respondent’s interests in ensuring Petitioner does not flee, as well as protecting the public, can be

appropriate addressed by releasing Petitioner to the custody of his mother, subject to electronic

monitoring. The specific conditions of his release are set forth in the Order accompanying this

Opinion.

       B. Extraordinary Circumstances Warranting Bail

       The United States is in the throes of a global pandemic. The Court in Thakker aptly

described the circumstances in which we are currently living:

               In a matter of weeks, the novel coronavirus COVID-19 has
               rampaged across the globe, altering the landscape of everyday
               American life in ways previously unimaginable. Large portions of
               our economy have come to a standstill. Children have been forced
               to attend school remotely. Workers deemed ‘non-essential’ to our
               national infrastructure have been told to stay home. Indeed, we now
               live our lives by terms we had never heard of a month ago—we are
               “social distancing” and “flattening the curve” to combat a global
               pandemic that has, as of the date of this writing, infected 719,700
               people worldwide and killed more than 33,673. Each day these
               statistics move exponentially higher.

Thakker, 2020 WL 1371563, at *2 (footnotes omitted).

       Petitioner is currently detained in a facility which is “at the epicenter of the outbreak” in

the United States. See Cristian A.R., Civ. No. 20-3600, at *28. He alleges difficulties adhering to

the CDC’s social distancing and personal hygiene guidelines. Most significantly, Petitioner has an

underlying medical condition which makes him particularly vulnerable to severe complications

and serious illness if he contracts COVID-19. These facts constitute extraordinary circumstances

and warrant release on bail, especially given the discretionary nature of Petitioner’s detention

under 8 U.S.C. § 1226(a) and his recent grant of relief under CAT.

                                       V.      CONCLUSION




                                                 17
 Case 2:20-cv-03644-KM Document 36 Filed 04/15/20 Page 18 of 18 PageID: 734



       For the foregoing reasons, Petitioner’s Motion for an Order to Show Cause, Preliminary

Injunction, and Temporary Restraining Order (DE 30) will be granted insofar as a Temporary

Restraining Order shall be issued. An appropriate Order accompanies this Opinion.



DATED: April 15, 2020
                                                   /s/ Kevin McNulty
                                                   ______________________________
                                                           KEVIN MCNULTY
                                                           United States District Judge




                                              18
